Filed 6/27/16 Alers v. Wraight CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


ALEJANDRO ALERS, SR.,                                                B265070

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. BC568003)
         v.

MARQUIS IAN WRAIGHT et al.,

         Defendants and Respondents.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Yvette M. Palazuelos, Judge. Affirmed.
         Alejandro Alers, Jr. for Plaintiff and Appellant, Alejandro Alers, Sr.
         Severson & Werson, Jan T. Chilton and Erik Kemp for Defendants and
Respondents, Marquis Ian Wraight, An Le and Severson & Werson.
       Alejandro Alers, Sr. sued Bank of America for breach of contract and fraud,
claiming the bank had wrongfully debited his checking account $4,500 after a third-party
check the bank had cashed was returned unpaid. Judgment was entered in favor of the
bank and affirmed by the appellate division of the superior court. Alers then filed a
lawsuit against the lawyers who had represented the bank—Mark Wraight, An Le and
their law firm, Severson & Werson, A Professional Corporation (collectively lawyer
defendants)—for fraud, intentional interference with contractual relations and other
related torts, alleging the lawyer defendants had filed false documents and asserted
frivolous defenses while representing the bank. The trial court granted the lawyer
defendants’ special motion to strike Alers’s complaint pursuant to Code of Civil
Procedure section 425.16 (section 425.16) and entered a judgment of dismissal in their
favor. We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       1. The $4,500 Debit to Alers’s Account and Alers’s Fraud Claim
       On June 30, 2008 at the Midtown Center Branch of Bank of America in
Los Angeles, Alers deposited a $600 United States Treasury (Social Security) check,
payable to Alers, into his individual checking account. Alers’s check card was presented
and swiped at the teller window, and his personal identification code was entered at the
time of the transaction. Alers also withdrew $1,000 from his account. At approximately
the same time as the $1,000 withdrawal, a non-Bank of America check for $4,500, made
out to cash from the account of Maria Gordillo and purportedly signed by her, was cashed
using Alers’s checking account as security for payment. The check was not endorsed,
and Alers’s name does not appear on it. All three transactions were handled by the same
teller (identified only as bank teller no. 10) within several minutes of each other.
       The $4,500 check was returned unpaid to Bank of America by Gordillo’s bank
because Gordillo’s account was closed. On July 9, 2008, pursuant to the terms of Alers’s
checking account-deposit agreement, Bank of America debited $4,500 from Alers’s



                                              2
checking account. Alers’s monthly statement from the bank dated July 22, 2008 reflected
the debit and indicated it was made because of a returned item.
       Alers filed a claim with the bank, insisting he did not know Gordillo and had not
cashed the $4,500 check. (Gordillo subsequently reported a batch of her checks,
including the one involved in this dispute, had been stolen; her signature on the $4,500
check was forged.) On August 1, 2008 the bank’s fraud claims department rejected
Alers’s claim, explaining “[t]he transaction was processed using your Bank of America
ATM/Debit Card and personal identification number.” According to Alers, the bank
subsequently reconsidered its denial of his claim and agreed, both orally and in writing,
to return the debited amount to his checking account. However, the bank thereafter
refused to do so. (The bank disputed Alers’s assertion that it had agreed to reverse the
debited item and challenged the authenticity of letters he claimed he had received from
the bank confirming its agreement to reverse the charge.)
       2. Alers’s Lawsuits Against Bank of America
       On February 16, 2012 Alers sued Bank of America in superior court for breach of
contract and fraud. The matter was reclassified as a limited civil case. On April 11, 2013
the court granted Bank of America’s motion for summary judgment. With respect to
Alers’s breach of contract claim, the court ruled the agreement governing Alers’s
checking account authorized the bank to charge his account if a cashed item was returned
and Alers had failed to demonstrate a triable issue of material fact existed with regard to
that question of contract interpretation. With respect to Alers’s fraud claim, which was
based on the bank’s purportedly false statements it would reverse the debited item, the
court ruled Alers could not show his reasonable reliance on the purported
misrepresentations was a substantial factor in causing him harm: “Alers lost the $4500
debited his account from the [check] fraud; he did not lose more because he relied on the
                   1
bank’s letters.”

1
      The trial court left unresolved the issue of the letters’ authenticity, assuming for
purposes of the summary judgment motion they were from the bank.
                                              3
       Alers appealed the judgment entered following the order granting summary
judgment. On October 18, 2013 the appellate division affirmed, holding Alers had failed
to provide an adequate record for review.
       On January 27, 2014 Alers filed a lawsuit against Bank of America in United
States District Court for violation of the Racketeer Influenced and Corrupt Organizations
Act, title 18 of the United States Code section 1961 et seq. (RICO). Alers now alleged,
in part, that bank teller no. 10 at the Midtown Center Branch of Bank of America had
stolen checks from Gordillo and forged her signature on one of those checks made out to
cash in the sum of $4,500. After Alers completed his deposit of $600 and withdrawal of
$1,000 and walked away from the teller’s window, bank teller no. 10 either reopened his
account or allowed it to remain open and then cashed the check using Alers’s checking
account as security for payment. According to Alers’s complaint, lawyers Wraight and
Le, as well as the bank’s in-house fraud claims investigators, gained full knowledge of
teller no. 10’s forgery and embezzlement during discovery in the state court action.
Rather than disclose this information to the court or rectify the wrongful debiting of
Alers’s checking account, the bank, Wraight and Le conspired with each other to defraud
Alers of the debited amount by misrepresenting and omitting facts in the state court
litigation.
       After several rounds of briefing, on April 24, 2014 the district court granted Bank
of America’s motion to dismiss the complaint for failure to state a claim. To the extent
Alers’s federal lawsuit was based on events that preceded his unsuccessful state court
lawsuit (for example, the allegation that the bank’s in-house counsel committed wire
fraud when he allegedly promised Alers during a telephone call in September 2011 that
the bank would return the $4,500 to Alers’s checking account), the court held it was
barred by the doctrine of res judicata (claim preclusion) based on the final judgment in
that action. To the extent Alers was now alleging actions by the bank in the state court
lawsuit itself, and through the conspiracy allegation challenging the conduct of the bank’s



                                             4
lawyers, the court held the RICO claim was barred by the Noerr-Pennington doctrine as
protected petitioning activity.
       Alers has filed an appeal from the district court’s judgment of dismissal on
May 13, 2014. That appeal is still pending.
       3. The Complaint Against the Lawyer Defendants
       On December 29, 2014 Alers filed a new state court action, naming Wraight, Le
and Severson & Werson, the lawyers who had represented Bank of America in both
Alers’s earlier state court and his federal RICO lawsuits, as defendants. The complaint
described the two prior actions and alleged the lawyer defendants had knowingly asserted
frivolous affirmative defenses in the answer filed on behalf of the bank, made false
statements to the court in connection with the bank’s motion for summary judgment,
improperly redacted portions of an exhibit submitted in support of that motion and failed
to disclose to the trial court information that was inconsistent with the bank’s theory
Alers had cashed the $4,500 check. Based on these allegations Alers attempted to plead
causes of action for fraud, intentional interference with contractual relations, financial
elder abuse, false light, abuse of process and negligent supervision. He also included
causes of action labeled misrepresentation to the court (one for an alleged violation of
Business and Professions Code section 6068 and two for alleged violations of the Rules
of Professional Conduct), conspiracy, vicarious liability, frivolous defense and punitive
damages.
       4. The Special Motion To Strike
       The lawyer defendants filed a special motion to strike Alers’s complaint pursuant
to section 425.16 and, in the alternative, a demurrer to the complaint on the ground it
failed to state a cause of action. Alers filed a written opposition and petitioned for leave
to amend his complaint to add a cause of action for civil conspiracy between Bank of
America and its attorneys pursuant to Civil Code section 1714.10. He also sought an
order requiring payment of his attorney fees.



                                              5
       In an order dated May 18, 2015 the court granted the special motion to strike the
complaint. The court first found that each of Alers’s 13 causes of action arose from the
lawyer defendants’ protected petitioning activity—their statements and conduct in
defending Bank of America in the 2012 state court lawsuit—thereby satisfying section
425.16’s threshold requirement. The court then ruled those actions were absolutely
privileged under Civil Code section 47, subdivision (b), the litigation privilege.
Accordingly, Alers had failed to demonstrate a probability of prevailing on any of his
claims, and the motion to strike the complaint was properly granted. The lawyer
defendants’ demurrer was deemed moot, and Alers’s motion for attorney fees and
                                                               2
petition to add a cause of action were ordered off calendar.
       A judgment of dismissal was entered on May 29, 2015. Alers filed a timely notice
of appeal.




2
       Because it found Alers’s motion for attorney fees and petition to add a cause of
action (that is, to amend his complaint) were “procedurally and substantively improper,”
the court declined to hear them. Although Alers purports to appeal from the order taking
those matters off calendar, he does not address that order other than to assert, without
reasoned analysis or supporting authority, it should be reversed. He has forfeited any
claim of error. (See Cal. Rules of Court, rule 8.204(a)(1)(B) [each point in appellate brief
must be supported by argument and, if possible, by citation to authority]; Tellez v. Rich
Voss Trucking, Inc. (2015) 240 Cal.App.4th 1052, 1066 [“[a]n appellant has the burden to
demonstrate reversible error with reasoned argument and citation to authority”; “[o]n
appeal we need address only the points adequately raised by plaintiff in his opening brief
on appeal”]; Osornio v. Weingarten (2004) 124 Cal.App.4th 304, 316, fn. 7 [“‘[i]ssues do
not have a life of their own: if they are not raised or supported by argument or citation to
authority, we consider the issues waived’”]; see also Multani v. Witkin & Neal (2013)
215 Cal.App.4th 1428, 1457; Badie v. Bank of America (1998) 67 Cal.App.4th 779, 784-
785.)
                                             6
                                       DISCUSSION
       1. Section 425.16: The Anti-SLAPP Statute3
       Section 425.16 provides, “A cause of action against a person arising from any act
of that person in furtherance of the person’s right of petition or free speech under the
United States Constitution or the California Constitution in connection with a public issue
shall be subject to a special motion to strike, unless the court determines that the plaintiff
has established that there is a probability that the plaintiff will prevail on the claim.”
(§ 425.16, subd. (b)(1).) Under the statute an “‘act in furtherance of a person’s right of
petition or free speech under the United States or California Constitution in connection
with a public issue’ includes: (1) any written or oral statement or writing made before a
legislative, executive, or judicial proceeding, or any other official proceeding authorized
by law, (2) any written or oral statement or writing made in connection with an issue
under consideration or review by a legislative, executive, or judicial body, or any other
official proceeding authorized by law, (3) any written or oral statement or writing made
in a place open to the public or a public forum in connection with an issue of public
interest, or (4) any other conduct in furtherance of the exercise of the constitutional right
of petition or the constitutional right of free speech in connection with a public issue or
an issue of public interest.” (§ 425.16, subd. (e).)
       In ruling on a motion under section 425.16, the trial court engages in a familiar
two-step process. “First, the court decides whether the defendant has made a threshold
showing that the challenged cause of action is one arising from protected activity. The
moving defendant’s burden is to demonstrate that the act or acts of which the plaintiff
complains were taken ‘in furtherance of the [defendant]’s right of petition or free speech
under the United States or California Constitution in connection with a public issue,’ as
defined in the statute. (§ 425.16, subd. (b)(1).) If the court finds such a showing has
been made, it then determines whether the plaintiff has demonstrated a probability of

3
      SLAPP is an acronym for “strategic lawsuit against public participation.” (Oasis
West Realty, LLC v. Goldman (2011) 51 Cal.4th 811, 815, fn. 1.)
                                               7
prevailing on the claim. Under section 425.16, subdivision (b)(2), the trial court in
making these determinations considers ‘the pleadings, and supporting and opposing
affidavits stating the facts upon which the liability or defense is based.’” (Equilon
Enterprises v. Consumer Cause, Inc. (2002) 29 Cal.4th 53, 67; accord, Jarrow Formulas,
Inc. v. LaMarche (2003) 31 Cal.4th 728, 733.)
       In terms of the so-called threshold issue, the moving party’s burden is to show
“the challenged cause of action arises from protected activity.” (Rusheen v. Cohen
(2006) 37 Cal.4th 1048, 1056.) “[T]he statutory phrase ‘cause of action . . . arising from’
means simply that the defendant’s act underlying the plaintiff’s cause of action must itself
have been an act in furtherance of the right of petition or free speech. [Citation.] In the
anti-SLAPP context, the critical point is whether the plaintiff’s cause of action itself was
based on an act in furtherance of the defendant’s right of petition or free speech.
[Citations.] ‘A defendant meets this burden by demonstrating that the act underlying the
plaintiff’s cause [of action] fits one of the categories spelled out in section 425.16,
subdivision (e) . . . .’” (City of Cotati v. Cashman (2002) 29 Cal.4th 69, 78.)
       If the defendant establishes the statute applies, the burden shifts to the plaintiff to
demonstrate a “probability” of prevailing on the claim. (Equilon Enterprises v.
Consumer Cause, Inc., supra, 29 Cal.4th at p. 67.) In deciding the question of potential
merit, the trial court properly considers the pleadings and evidentiary submissions of both
the plaintiff and the defendant but may not weigh the credibility or comparative strength
of any competing evidence. (Vargas v. City of Salinas (2009) 46 Cal.4th 1, 19-20; Taus
v. Loftus (2007) 40 Cal.4th 683, 713-714.) The question is whether the plaintiff
presented evidence in opposition to the defendant’s motion that, if believed by the trier of
fact, is sufficient to support a judgment in the plaintiff’s favor. (Zamos v. Stroud (2004)
32 Cal.4th 958, 965.) Nonetheless, the court should grant the motion “‘if, as a matter of
law, the defendant’s evidence supporting the motion defeats the plaintiff’s attempt to
establish evidentiary support for the claim.’” (Vargas, at p. 20; accord, Zamos, at p. 965.)
       The moving party-defendant has the burden on the first issue; the plaintiff has the

                                               8
burden on the second issue. (Chodos v. Cole (2012) 210 Cal.App.4th 692, 701; Kajima
Engineering & Construction, Inc. v. City of Los Angeles (2002) 95 Cal.App.4th 921,
928.) We review the trial court’s rulings independently under a de novo standard of
review. (Oasis West Realty, LLC v. Goldman (2011) 51 Cal.4th 811, 820; accord, Flatley
v. Mauro (2006) 39 Cal.4th 299, 325 (Flatley).)
       2. Alers’s Claims Arose from Protected Petitioning Activity
       All of the claims in Alers’s current lawsuit are predicated on his allegations that
the lawyer defendants engaged in wrongful acts during their representation of Bank of
America in Alers’s 2012 state court lawsuit—using inadmissible evidence to support the
bank’s summary judgment motion, filing papers that failed to disclose information that
was inconsistent with the bank’s theory that Alers had cashed the $4,500 check, and
making false statements in the course of presenting the bank’s defenses. That is, he
contends he was injured as a result of written or oral statements or writings made before a
judicial proceeding or in connection with an issue under consideration or review by a
judicial body. As such, the complaint and each of the its 13 causes of action
unquestionably arose from the lawyer defendants’ protected petitioning activity within
the meaning of section 425.16, subdivision (e)(1) and (e)(2).
       “‘A cause of action “arising from” defendant’s litigation activity may
appropriately be the subject of a section 425.16 motion to strike.’ [Citation.] ‘Any act’
includes communicative conduct such as the filing, funding, and prosecution of a civil
action. [Citation.] This includes qualifying acts committed by attorneys in representing
clients in litigation.” (Rusheen v. Cohen, supra, 37 Cal.4th at p. 1056; accord, Briggs v.
Eden Council for Hope & Opportunity (1999) 19 Cal.4th 1106, 1115 [“‘petitioning
activity involves lobbying the government, suing, [and] testifying’”; ‘““[t]he
constitutional right to petition . . . includes the basic act of filing litigation or otherwise
seeking administrative action”’”].) As our colleagues in Division Eight of this court
explained in Coretronic Corp. v. Cozen O’Connor (2011) 192 Cal.App.4th 1381, 1388,
“Statements made in litigation, or in connection with litigation, are protected by

                                                9
section 425.16, subdivision (e). Courts have taken a fairly expansive view of what
constitutes litigation-related activity for purposes of section 425.16. [Citation.] The anti-
SLAPP statutes protect not only the litigants, but also their attorneys’ litigation-related
statements.” (Accord, Benasra v. Mitchell Silberberg & Knupp LLP (2004)
123 Cal.App.4th 1179, 1185 [“‘an attorney who has been made a defendant in a lawsuit
based upon a written or oral statement he or she made on behalf of clients in a judicial
proceeding or in connection with an issue under review by a court, may have standing to
bring a SLAPP motion’”]; see Jarrow Formulas, Inc. v. LaMarche, supra, 31 Cal.4th at
p. 741 [malicious prosecution action by its very nature arises out of defendant’s
constitutionally protected petitioning activity].)
       Citing several cases in which the Courts of Appeal have held litigation activity
was only incidental or collateral to the principal thrust or gravamen of the plaintiff’s
allegations and therefore outside the scope of section 425.16 (see, e.g., Freeman v.
Schack (2007) 154 Cal.App.4th 719, 729-730 [“‘[a]lthough a party’s litigation-related
activities constitute “act[s] in furtherance of a person’s right of petition or free speech,” it
does not follow that any claims associated with those activities are subject to the anti-
SLAPP statute’”]; Scott v. Metabolife Internat., Inc. (2004) 115 Cal.App.4th 404, 414 [“if
the allegations of protected activity are only incidental to a cause of action based
essentially on nonprotected activity, the mere mention of the protected activity does not
subject the cause of action to an anti-SLAPP motion”]), Alers insists his claims against
the lawyer defendants were based on personal injuries he suffered because of the
improper debiting of his checking account, not First Amendment violations. Alers’s
argument betrays a fundamental misunderstanding of the requirements of section 425.16.
       Neither the fact that Bank of America did not assert a First Amendment defense in
its answer to Alers’s complaint in the 2012 state court action or advance the First
Amendment in support of its motion for summary judgment in that action nor the fact
that Alers did not plead a First Amendment violation in the current lawsuit—points that
Alers emphasizes in his briefs in this court—is relevant to the determination whether this

                                              10
action fits within the scope of the anti-SLAPP protection provided by section 425.16.
“‘In the context of the anti-SLAPP statute, the “gravamen is defined by the acts on which
liability is based.” [Citation.] The “focus is on the principal thrust or gravamen of the
causes of action, i.e., the allegedly wrongful and injury-producing conduct that provides
the foundation for the claims.”’” (Olive Properties, L.P. v. Coolwaters Enterprises, Inc.
(2015) 241 Cal.App.4th 1169, 1175; accord, Hunter v. CBS Broadcasting Inc. (2013)
221 Cal.App.4th 1510, 1520.) Phrased somewhat differently, but to the same effect, “a
cause of action can only be said to arise from protected conduct if it alleges at least one
wrongful act—conduct allegedly breaching a duty and thereby injuring the plaintiff—that
falls within the act’s definition of protected conduct.” (Old Republic Construction
Program Group v. The Boccardo Law Firm, Inc. (2014) 230 Cal.App.4th 859, 869; see
id. at p. 868 [“a cause of action arises from protected conduct if the wrongful, injurious
act(s) alleged by the plaintiff constitute protected conduct”].) Here, all of the wrongful,
injurious acts alleged by Alers constitute protected conduct. Each of his 13 causes of
action is premised entirely on activities and statements made in the course of the 2012
state court litigation or in connection with that litigation—protected petitioning activity.
       Alers’s argument that section 425.16 does not apply to his lawsuit because he had
alleged the lawyer defendants’ conduct was illegal is similarly misplaced. As Alers
observes, in Flatley, supra, 39 Cal.4th at page 320, the Supreme Court held, when the
speech or petition activity upon which a defendant relies to support his or her
section 425.16 special motion to strike “is conceded or shown to be illegal as a matter of
law, such speech or petition activity will not support the special motion to strike.” In
Flatley the plaintiff, a well-known entertainer, filed an action against an attorney,
alleging causes of action for civil extortion, intentional infliction of emotional distress
and wrongful interference with economic advantage. The plaintiff’s causes of action
were based on a letter from the lawyer threatening to make public a rape allegation unless
the plaintiff paid a “‘settlement of $100,000,000.00.’” (Flatley, at pp. 305-308.) The
Supreme Court concluded the letter and related telephone calls constituted criminal

                                              11
extortion as a matter of law and held, where “the defendant concedes, or the evidence
conclusively establishes, that the assertedly protected speech or petition activity was
illegal as a matter of law,” the challenged activity will not support a special motion to
strike. (Id. at p. 320.) However, the Court cautioned, “If . . . a factual dispute exists
about the legitimacy of the defendant’s conduct, it cannot be resolved within the first step
but must be raised by the plaintiff in connection with the plaintiff’s burden to show a
probability of prevailing on the merits.” (Flatley, at p. 316.)
       Here, Alers’s claims that the lawyer defendants made false statements in
connection with the bank’s summary judgment motion and intentionally misled the court
are vigorously disputed. Accordingly, even if noncriminal statutory violations that are
conceded or have been established as a matter of law would otherwise fall within the
Flatley exception, an issue we need not decide, the holding of Flatley is inapplicable in
this case. (See Seltzer v. Barnes (2010) 182 Cal.App.4th 953, 965 [factually disputed
allegation of attorney fraud under Bus. & Prof. Code, § 6128 insufficient to meet Flatley
standard of illegality]; see also Gerbosi v. Gaims, Weil, West & Epstein, LLP (2011)
193 Cal.App.4th 435, 446 [“[w]e understand Flatley to stand for this proposition: when a
defendant’s assertedly protected activity may or may not be criminal activity, the
defendant may invoke the anti-SLAPP statute unless the activity is criminal as a matter of
law”]; Mendoza v. ADP Screening & Selection Services, Inc. (2010) 182 Cal.App.4th
1644, 1654 [Flatley’s term “‘illegal’ was intended to mean criminal, and not merely
                             4
violative of a statute”].)


4
        Alers’s discussion of the purportedly illegal activity that occurred during the 2012
state court lawsuit also includes a misplaced challenge to the evidentiary rulings in that
case, the trial court’s order granting the bank’s motion for summary judgment and the
appellate division’s decision affirming the judgment against him. That action is final and
not subject to either direct or collateral attack. (See Cedars-Sinai Medical Center v.
Superior Court (1998) 18 Cal.4th 1, 10 [“[a]fter the time for seeking a new trial has
expired and any appeals have been exhausted, a final judgment may not be directly
attacked or set aside on the ground that evidence has been suppressed, concealed, or
falsified”; “[s]imilarly, under the doctrine of res judicata and collateral estoppel, a
                                                12
       3. Alers’s Claims Are Barred by the Litigation Privilege
       Civil Code section 47, subdivision (b)(2), creates an absolute litigation privilege,
barring all tort claims other than for malicious prosecution based on statements or other
communications made in a judicial proceeding. (Flatley, supra, 39 Cal.4th at p. 322;
                                                                     5
Hagberg v. California Federal Bank (2004) 32 Cal.4th 350, 360.) “The principal
purpose of [Civil Code] section 47[, subdivision (b),] is to afford litigants . . . the utmost
freedom of access to the courts without fear of being harassed subsequently by derivative
tort actions.” (Silberg v. Anderson (1990) 50 Cal.3d 205, 213.) The privilege also
“promotes the effectiveness of judicial proceedings by encouraging attorneys to zealously
protect their clients’ interests.” (Id. at p. 214.) “Finally, in immunizing participants from
liability for torts arising from communications made during judicial proceedings, the law
places upon litigants the burden of exposing during trial the bias of witnesses and the
falsity of evidence, thereby enhancing the finality of judgments and avoiding an unending
roundelay of litigation, an evil far worse than an occasional unfair result.” (Ibid.; accord,
Flatley, at p. 322.) “To further these purposes, the privilege has been broadly applied.”
(Jacob B. v. County of Shasta (2007) 40 Cal.4th 948, 955.)
       “The usual formulation [of the litigation] privilege [is that] the privilege applies to
any communication (1) made in judicial or quasi-judicial proceedings; (2) by litigants or
other participants authorized by law; (3) to achieve the objects of the litigation; and



judgment may not be collaterally attacked on the ground that evidence was falsified or
destroyed”]; Mullen v. Department of Real Estate (1988) 204 Cal.App.3d 295, 301
[“where the fraud was committed within the trial there can be no relief. ‘[It] is settled
beyond controversy that a decree will not be vacated merely because it was obtained by
forged documents or perjured testimony’”].)
5
       Civil Code section 47 provides in part: “A privileged publication or broadcast is
one made: [¶] . . . [¶] (b) In any (1) legislative proceeding, (2) judicial proceeding, (3) in
any other official proceeding authorized by law, or (4) in the initiation or course of any
other proceeding authorized by law and reviewable pursuant to Chapter 2 (commencing
with Section 1084) of Title 1 of Part 3 of the Code of Civil Procedure, except as
follows . . . .”
                                              13
(4) that have some connection or logical relation to the action.” (Silberg v. Anderson,
supra, 50 Cal.3d at p. 212; see Adams v. Superior Court (1992) 2 Cal.App.4th 521, 529
[litigation privilege bars cause of action “provided that there is some reasonable
connection between the act claimed to be privileged and the legitimate objects of the
lawsuit in which that act took place”].) “The litigation privilege is absolute; it applies, if
at all, regardless whether the communication was made with malice or the intent to harm.
[Citation.] . . . [¶] If there is no dispute as to the operative facts, the applicability of the
litigation privilege is a question of law. [Citation.] Any doubt about whether the
privilege applies is resolved in favor of applying it.” (Kashian v. Harriman (2002)
98 Cal.App.4th 892, 913.)
       “‘A plaintiff cannot establish a probability of prevailing [in responding to a motion
pursuant to section 425.16] if the litigation privilege precludes the defendant’s liability on
the claim.’” (Bergstein v. Stroock & Stroock & Lavan LLP (2015) 236 Cal.App.4th 793,
814; accord, Fremont Reorganizing Corp. v. Faigin (2011) 198 Cal.App.4th 1153, 1172;
see Flatley, supra, 39 Cal.4th at p. 323 [litigation privilege may present a substantive
defense the plaintiff must overcome to demonstrate a probability of prevailing]; Kashian
v. Harriman, supra, 98 Cal.4th at pp. 926-927 [where defamation action was barred by
litigation privilege, plaintiff cannot demonstrate a probability of prevailing under the anti-
SLAPP statute].) As it pertains to Alers’s allegations of misconduct by the lawyer
defendants, “The litigation privilege has been applied in ‘numerous cases’ involving
‘fraudulent communication or perjured testimony.’” (Flatley, at p. 322, quoting Silberg
v. Anderson, supra, 50 Cal.3d at p. 218; accord, Jacob B. v. County of Shasta, supra,
40 Cal.4th at p. 956 [“the privilege extends even to civil actions based on perjury”]; see,
e.g., Home Ins. Co. v. Zurich Ins. Co. (2002) 96 Cal.App.4th 17, 20, 22-26 [attorney’s
misrepresentation of available insurance policy limits to induce the settlement of a
lawsuit]; Doctors’ Co. Ins. Services v. Superior Court (1990) 225 Cal.App.3d 1284, 1300
[subornation of perjury]; Carden v. Getzoff (1987) 190 Cal.App.3d 907, 915 [perjury];
Steiner v. Eikerling (1986) 181 Cal.App.3d 639, 642-643 [preparation of a forged will

                                               14
and presentation of it for probate].) Accordingly, the lawyer defendants’ challenged
conduct falls well within the absolute protection of the litigation privilege. (See Rusheen
v. Cohen, supra, 37 Cal.4th at p. 1058 [litigation privilege properly applied to claims
based on allegations of filing false or perjurious testimony or declarations].)
       Quoting snippets of language from Flatley, supra, 39 Cal.4th 299, Alers attempts
to avoid the clear import of this case law establishing the lawyer defendants’ complete
defense to his complaint and its 13 causes of action by arguing Civil Code section 47 is
inapplicable when considering a motion to strike under section 425.16. Alers’s reliance
on Flatley is flawed.
       To be sure, the Supreme Court in Flatley discussed the different purposes served
by section 425.16 and Civil Code section 47, subdivision (b), and explained that,
“[n]otwithstanding [the] relationship between the litigation privilege and the anti-SLAPP
statute . . . the two statutes are not substantively the same.” (Flatley, supra, 39 Cal.4th at
p. 323.) The Court then rejected defendant Mauro’s contention that, “because some
forms of illegal litigation-related activity may be privileged under the litigation privilege,
that activity is necessarily protected under the anti-SLAPP statute.” (Id. at p. 325.)
                                                                                         6
Emphasizing that the evidence of Mauro’s threatening conduct was uncontroverted, as
discussed, the Supreme Court held the assertedly protected letter and telephone calls
constituted criminal extortion as a matter of law and, therefore, not constitutionally
protected activity under the anti-SLAPP statute. (Id. at pp. 331-332.)
       What Alers fails to acknowledge, however, is that the Supreme Court’s discussion
of the distinction between constitutionally protected activity for purposes of
section 425.16 and the scope of the litigation privilege was solely in the context of the
first step, or threshold issue, in the anti-SLAPP analysis (does the cause of action arise
from protected activity), not the second step in that analysis (has the plaintiff

6
       As discussed in the preceding section, defendant Mauro, a lawyer, threatened to
publicly accuse Flatley of raping his client and violations of other laws unless Flatley
paid a large sum of money as a prelitigation settlement.
                                              15
demonstrated a probability of prevailing on the merits). As the Court stated, “The fact
that Civil Code section 47 may limit the liability of a party that sends to an opposing
party a letter proposing settlement of proposed litigation does not mean that the
settlement letter is also a protected communication for purposes of section 425.16.”
(Flatley, supra, 39 Cal.4th at p. 325.) With respect to the second step, however, the
Flatley Court expressly recognized the litigation privilege is directly relevant because “it
may present a substantive defense a plaintiff must overcome to demonstrate a probability
of prevailing.” (Id. at p. 323.)
       In the preceding section we explained why Flatley does not except Alers’s claims
based on the lawyer defendants’ alleged misconduct in the 2012 state court litigation
from the protection of the anti-SLAPP statute—the first step. Here we are dealing with
the second step of the analysis, where Flatley confirms the litigation privilege necessarily
defeats Alers’s claims even if he were able to prove the judgment in the 2012 state court
litigation was obtained through the use of fraudulent exhibits or perjured testimony.
(Flatley, supra, 39 Cal.4th at p. 322 [“[t]he litigation privilege has been applied in
‘numerous cases’ involving ‘fraudulent communication or perjured testimony’”].)
       In sum, the trial court correctly ruled Alers’s claims were all based on the lawyer
defendants’ protected petitioning activity and, because that activity falls well within the
scope of the litigation privilege, Alers cannot demonstrate a probability of prevailing on
the merits as to any of his 13 causes of action. The special motion to strike was properly
granted.




                                             16
                                   DISPOSITION
       The judgment is affirmed. Wraight, Le and Severson & Werson are to recover
their costs on appeal.




                                              PERLUSS, P. J.
       We concur:




              ZELON, J.




              SEGAL, J.




                                         17